Every principle of law and every dictate of justice combine to entitle the plaintiff to the full value of the wheat and rye taken by the defendant and to compensation for the other injuries done by him. No ground is perceived in which the verdict is exceptionable, for the defendant refused permission to the plaintiff to enter for the purpose of gathering in the crop when it should be ripe, but claimed it as his own notwithstanding his assent to the plaintiff's right when told of it by Izzard; can it be doubted, therefore, that he is justly responsible for the full value of the crop? In addition to this the defendant was a trespasser upon the plaintiff's possession, because when he entered he had received no title from Izzard.